UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7582


TERENCE LINWOOD LOCKETT, SR.,

                      Plaintiff – Appellant,

          v.

EARNEST TONEY; WESLEY REED; JAMES ENNIS,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:13-cv-00209-JAG)


Submitted:   November 21, 2013            Decided:   November 26, 2013


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terence Linwood Lockett, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terence   Linwood    Lockett,     Sr.,    appeals   the    district

court’s    order    dismissing      his    42   U.S.C.   § 1983    (2006)   action

without prejudice for failing to pay the initial partial filing

fee.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.         Lockett   v.     Toney,    No.   3:13-cv-00209-JAG     (E.D.      Va.

Sept. 19, 2013).          We dispense with oral argument because the

facts    and    legal    contentions      are   adequately   presented      in   the

materials      before    this    court    and   argument   would    not   aid    the

decisional process.



                                                                          AFFIRMED




                                           2